Citation Nr: 0024778	
Decision Date: 09/18/00    Archive Date: 09/27/00

DOCKET NO.  97-02 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a claim for entitlement to service 
connection for a back condition.

2.  Whether new and material evidence has been received 
sufficient to reopen a claim for entitlement to service 
connection for a dermatological/skin condition.

3.  Whether new and material evidence has been received 
sufficient to reopen a claim for entitlement to service 
connection for a stomach (gastrointestinal) disability, to 
include peptic ulcer disease and irritable colon syndrome.

4.  Entitlement to service connection for an acquired 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active military service from October 1965 to 
October 1967.

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from an October 1996 rating 
decision of the Department of Veterans Affairs (VA) regional 
office (RO), in San Juan, Puerto Rico.


FINDINGS OF FACT

1.  The RO denied reopening of claims of entitlement to skin, 
back, stomach (gastrointestinal), and psychiatric disorders 
in November 1993, and denied entitlement to service 
connection for peptic ulcer disease and irritable colon 
syndrome.  The veteran did not appeal.

2.  Evidence received since November 1993 includes the 
veteran's contentions; duplicate service medical records; a 
report that no VA treatment records exist or can be located 
for the first year post service; a June 1996 private 
psychiatric report; Social Security Administration decision 
dated in April 1978 and supporting documents, including 
duplicates of private treatment records from Mennonite 
Hospital, VA treatment records dated from January 1975 to 
December 1978, and private psychiatric evaluations dated in 
May and December 1977; VA examinations in February 1999; and 
testimony at a hearing at the RO in November 1997.

3.  Some of the evidence received since November 1993 is new, 
but it is not so significant that it must be considered in 
connection with the claims for skin, back, or 
gastrointestinal disorders (to include peptic ulcer disease 
and irritable colon syndrome).

4.  Some new evidence has been received that is relevant and 
so significant that it must be considered in connection with 
the claim for service connection of an acquired psychiatric 
disorder.

5.  The veteran's claim for service connection for an 
acquired psychiatric disorder is plausible, and sufficient 
evidence for an equitable disposition of the claim has been 
obtained.

6.  The evidence preponderates against a finding that the 
veteran's current psychiatric disorder began during or was 
caused by his military service.


CONCLUSIONS OF LAW

1.  The November 1993 rating decision denying entitlement to 
service connection for conditions of the stomach (including 
peptic ulcer disease and irritable colon syndrome, skin, 
back, and an acquired psychiatric disorder is final.  38 
U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104(a), 
3.160(d), 20.200, 20.302 (1999).

2.  Evidence received since the originating agency denied 
entitlement to service connection for disabilities of the 
stomach, skin, and back in November 1993 is not new and 
material, and the veteran's claim for those benefits have not 
been reopened.  38 U.S.C.A. §§ 1110, 1131, 5108 (West 1991 & 
Supp. 2000); 38 C.F.R. § 3.156(a) (1999).

3.  Evidence received since the November 1993 rating decision 
denying reopening of the claim for service connection for an 
acquired psychiatric disorder is new and material, and the 
veteran's claim is reopened.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156 (1999).

4.  An acquired psychiatric disability was not incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 1110, 1112 
(West 1991 & Supp. 2000); 38 C.F.R. § 3.303, 3.304 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

On the veteran's pre-induction physical examination in 
February 1965, he reported a history of nervous trouble.  
Clinical evaluation of all systems was normal.  The veteran 
served on active duty in the US Army for a period of two 
years starting in October 1965.  In August 1966, he 
complained of epigastric pain, occurring 30 minutes after 
meals, sometimes relieved by food.  Physical examination was 
normal.  The impression was question of peptic ulcer.  In 
September 1966, and upper gastrointestinal (GI) series was 
done.  The conclusion was moderate duodenal bulb irritability 
and mild deformity.  The overall appearance suggested 
irritative phenomenon in the area as well as mild changes 
related to previous inflammatory process in the duodenal 
bulb.  No distinct ulcer was defined, although it could not 
be totally excluded.  

In June 1967, the veteran was seen at the military base 
outpatient clinic with complaints of restlessness, insomnia, 
and being unhappy about being separated from his family and 
girlfriend.  He reported no drinking or administrative 
problems.  The impression was anxiety, insomnia, and mild 
depression.  Medication was prescribed.  No follow-up was 
indicated.  

In June 1967, the veteran complained of a bluish purple rash 
on the outer right leg.  He said he had not bruised the area.  
An impression was deferred, and he was to return in two 
weeks.  There is no indication that he followed up.

In August 1967, the veteran complained of stomach and back 
aches.  He reported a one-week recurrence of epigastric pain 
radiating through to his back.  The impression was possible 
peptic ulcer.  The examiner noted that the veteran had 
previously had an upper GI series but had been transferred 
before the report of the examination was in, and noted to 
send for the x-ray report.  No further complaints or 
treatment are noted.

In October 1967, the veteran has a separation physical 
examination.  On the report of medical history, he reported a 
history of stomach, liver or intestinal trouble, recurrent 
back pain, recent gain or loss of weight, frequent trouble 
sleeping, frequent or terrifying nightmares, bed wetting, and 
nervous trouble.  On interview, he reported bed wetting and 
nightmares were as a child only.  He reported the stomach 
ache depended on his diet, and that he had lost 42 pounds 
over two years, and that it was an intentional weight loss.  
He related sleep trouble to occasional leg cramps.  Clinical 
evaluation of all systems was normal.

Also of record is an induction examination dated in October 
1968.  The veteran denied a history of any pertinent 
symptomatology, and clinical evaluation of all systems was 
normal.  There is no evidence that the veteran entered active 
duty at that time.

In November 1970, the veteran applied for VA benefits, 
seeking service connection for conditions of the skin, 
stomach, and back, and a nervous condition.  In February 
1971, the RO received a private medical statement showing 
treatment of the veteran in December 1970 and January 1971 
for alopecia areata of the beard and head.  

The veteran was given a VA examination in March 1971.  He 
reported that he had been told alopecia was a nervous 
condition.  He denied that he had stomach or back problems at 
the time of the examination, and examination of the 
musculoskeletal system was normal.  On dermatology 
examination, he reported a history of chronic, recurrent 
patchy loss of hair of the scalp and bearded area of the face 
and neck.  Examination showed patches of dime- to quarter-
sized alopecia.  The diagnosis was moderately severe, chronic 
alopecia areata.  

A psychiatric examination was given.  The veteran was anxious 
and had mild depressive affect.  His memory and intellectual 
capacities were without deficit.  Judgment and insight were 
good.  Thought production was logical and realistic, and 
content showed preoccupation with his hair loss, stomach 
aches, and back pain.  The diagnostic impression was 
psychophysiologic reaction associated with dermatological 
condition.  

In a May 1971 rating decision, the RO denied entitlement to 
service connection for either a skin or mental condition 
because the veteran had neither disability while he was in 
the Army.  Service connection for back and stomach problems 
was denied because the examination failed to produce a 
positive diagnosis of either condition.  The veteran was 
notified of the decision in May 1971.  He did not appeal.

Since May 1971, the veteran has submitted additional 
evidence, or additional evidence has been developed.  In 
January 1974, the veteran submitted a statement from Dr. Raul 
B. Barreras, who stated that the veteran's conditions of 
gastralgia and low back pain were worse.  He said he had 
treated the veteran three times since February 8, 1968.

The veteran underwent a VA examination in February 1974.  He 
complained that his stomach disorders and pains and frequent 
bland [sic] or diarrheic stools and back pains had ruined his 
nerves.  He appeared tense, restless, had fits of anger for 
trivial reasons, and paced the floor of the office.  He ended 
in a crying crisis. He said he needed to eat frequently to 
calm his upper abdominal pains, and eating too much caused 
diarrheic stools.  He reported that he had upper GI series at 
VA and privately that were negative.  He did not show low 
back limitation of motion, moving around, rising from his 
chair, and sitting back down frequently, with no complaints.  
He was able to forward bend with finger tips reaching his 
ankles.  The examiner opined that his nervous disorders were 
rather severe and in need of further care.  The impression 
was psychophysiologic GI system reaction and low back 
syndrome.

In a March 1974 rating decision, the RO again denied 
entitlement to service connection for stomach and back 
disorders, notifying the veteran by letter dated in March 
1974.  In April 1974, the veteran stated that he disagreed 
with the decision, saying that his nervous condition should 
have been addressed, and taking issue with the date shown as 
the date of VA examination.  He asked for reconsideration.  
In a rating decision dated in April 1974, the RO confirmed 
the denial of service connection for GI, back, and 
psychiatric disorders.

In January 1975, the veteran underwent a VA psychiatric 
evaluation.  He reported that he had been undergoing 
vocational rehabilitation training, and he was about to 
complete his work.  He was afraid he might not be able to 
return to his former job because he was nervous and forgetful 
and had difficulty concentrating.  He related difficulties in 
concentration to his vocational training.  He said alcoholic 
beverages made him more irritable and disagreeable.  
Socialization had been good until a year previously, when he 
became more despondent and withdrawn.  No active psychotic 
content was elicited.  Mood was labile and sullen as he was 
dissatisfied with his present situation, thinking that he was 
entitled to a more prosperous and happier life.  He was 
anxious, depressed, and pessimistic.  Insight, memory, and 
judgment were unimpaired.  The diagnosis was anxiety 
neurosis.

In April 1975, the RO received a letter written from N. 
Rodriguez Nieves, M.D., who wrote that the veteran had a 
psychophysiological gastrointestinal disorder.  Dr. Rodriguez 
Nieves stated that the veteran related the disorder to his 
military service, at which time he suffered epigastric 
discomfort and frequent diarrheic episodes.

In April and again in September 1975, the RO requested that 
Dr. Rodriguez Nieves provide his treatment records of the 
veteran.  The veteran was also advised that his records had 
been requested, and that he would be scheduled for an 
examination when they were received.  In January 1976, the 
veteran submitted a disability determination program report 
dated August 1975.  It appears to be signed by Dr. Rodriguez 
Nieves.  The diagnosis is psychophysiological 
gastrointestinal disease.

In February 1976, the RO issued a rating decision confirming 
the denial of service connection for a nervous condition.  
The veteran was notified of the decision in February 1976.  
He appealed this decision to the Board, which denied his 
claim in a decision dated in November 1976.

In January 1977, the veteran sought to reopen his claim, 
submitting numerous "buddy statements" to the RO concerning 
complaints of the stomach, back, and nervous disability.  In 
general, these statements reported that the veteran had 
suffered from all three conditions while the veteran was in 
the service and that the veteran did not complain about them 
because of his inability to communicate with his superiors.  
These statements also reported that the veteran attempted to 
obtain treatment from the VA and that his disabilities 
prevented him from maintaining employment.

The RO confirmed the denial of service connection for stomach 
and back disorders and psychophysiologic reaction in an April 
1977 rating decision.  The veteran was notified of the 
decision in May 1977.  He did not appeal.

In August 1978, the veteran filed a claim for pension.  He 
was accorded VA examinations in October and November 1978.  A 
past history of alcohol indulgence with resulting aggressive 
and destructive tendencies when intoxicated was noted.  He 
reported headaches and a back condition bothered him.  The 
examiner stated that the veteran's somatic complaints were 
apparently of a delusional nature.  The diagnosis was 
schizophrenic reaction, undifferentiated type, with paranoid 
features. 

On general medical examination, the veteran had mild alopecia 
areata of the chin.  On examination of the back, the veteran 
had mild lumbar paravertebral muscle spasm.  Mild myositis 
was diagnosed.  Examination of the digestive system showed 
only mild mid-epigastric tenderness.  No diagnosis was given.

In June 1981, the veteran sought to reopen his claim for 
service connection for a nervous disorder.  He submitted a 
statement from Dr. Rodriguez Nieves dated in November 1980.  
The doctor stated that the veteran had been receiving 
treatment "on his own" on an irregular basis since the 
previous November.  He reported that the veteran said he 
developed epigastric discomfort diagnosed as duodenitis while 
on active duty.  The veteran reported feeling anxious, 
nervous, depressed, and rejected while in military service.  
He had sleep problems and developed back pains and a 
dermatologic condition.  According to the veteran, he 
reported feeling restless, unhappy, sentimental, and insecure 
during service.  His emotional condition worsened once he was 
discharged.  He still had the same complaints, plus family 
problems.  He at time adopted bizarre behavior, and he had 
many somatic complaints.  He complained of forgetfulness and 
that noises bothered him.  He was afraid of dying and felt 
persecuted.  The doctor did not provide a diagnosis, but 
opined that the veteran was mentally disabled to engage in 
gainful work and that his emotional condition was directly 
related to his service years.

The veteran also submitted a two-page handwritten statement, 
apparently from himself, although the signature is illegible, 
and it is undated.

In June 1981, the RO denied reopening the veteran's claim for 
service connection for a nervous condition.  He was notified 
of the decision in July 1981.  He did not appeal.

In March 1984, the veteran submitted duplicate lay 
statements, a statement not previously of record from a 
fellow service-member, and a medical report from Dr. 
Rodriguez Nieves dated in August 1983.  The veteran also 
submitted a lengthy statement.  He indicated he wanted to 
establish service connection for his stomach condition and 
nervous condition.  He said he did not report his problems in 
service because he wanted to finish his training.  He said 
his English was poor, so he did not know if the doctors 
understood him when he sought treatment.  He said he had VA 
psychiatric hospitalization in 1975 or 1976 and was 
hospitalized at Mennonite Hospital in Aibonito, Puerto Rico 
six months previously.

In October 1984, the RO confirmed the denial of 
neuropsychiatric and stomach disorders.  He was notified that 
his claim had not been reopened by letter dated in December 
1984.  He did not appeal.

In October 1991, the veteran attempted to reopen his claim 
for service connection for skin, stomach, nerves, and back 
conditions.  In March 1992, the veteran was asked to submit 
new and material evidence.  In April and May 1992, he 
submitted private medical treatment records.  He also 
indicated he was receiving treatment at the VA outpatient 
clinic.  The records included private medical records from 
Mennonite General Hospital reflecting treatment from 1981 to 
1992, a report from Dr. Rodriguez Nieves dated in May 1992, 
and an April 1992 letter from David K. Mehne, M.D.  

The Mennonite Hospital records reflect that the veteran was 
hospitalized with melena and vomiting blood for several days 
in December 1982.  His discharge diagnoses were duodenal 
ulcer disease and anemia secondary to blood loss from ulcer.  
In August 1984, he was seen with back pain of two weeks' 
duration.  X-rays of the lumbosacral spine showed reactive 
para-spinal muscle spasms.  Upper GI showed normal esophagus 
and peptic ulcer disease.  Final diagnoses were low back pain 
with sprain and duodenal ulcer.  In November 1985, the 
veteran reported three dark stools the day of admission.  
Upper GI series showed irregular distal changes along the 
lesser curvature compatible with peptic ulcer disease 
changes.  The final diagnosis was peptic ulcer disease.  In 
February 1989, the veteran was admitted for black stools of 
four days duration.  Endoscopy revealed peptic ulcer disease, 
and the final diagnoses were peptic duodenal disease with 
active bleeding and melena.  Outpatient visits were also 
recorded from November 1981 to January 1988, reflecting 
primarily treatment for peptic ulcer disease.  From December 
1991 to February 1992, the veteran was treated for a right 
knee disorder and carpal tunnel syndrome.

The report of Dr. Mehne dealt with his treatment of the 
veteran, beginning in October 1991, for torn meniscus of the 
right knee, including surgery in December 1991.  

The report of Dr. Rodriguez Nieves reported the veteran's 
history, as given by his wife, of having sought psychiatric 
treatment (with a dermatologist) immediately after his 
discharge from active duty.  She reported that he had a skin 
condition and that it affect his nerves.  Dr. Rodriguez 
Nieves began treating the veteran for his nervous disorders 
and his skin condition when he was in general practice in 
1969.  The health center at which this treatment took place 
no longer existed.  He reported that the veteran had also 
received psychiatric treatment and treatment for alcoholism 
at the San Juan VA hospital.  Dr. Rodriguez Nieves stated 
that the veteran developed duodenal stress ulcer secondary to 
his nervous derangements.  In November 1979, the veteran 
began psychiatric treatment with Dr. Rodriguez Nieves, but he 
had been receiving VA psychiatric treatment ever since his 
discharge from service.  His diagnoses were chronic, 
undifferentiated schizophrenia and atypical depression.

In October 1992, the veteran submitted additional private 
medical records consisting of progress notes, special 
studies, and laboratory reports from Mennonite General 
Hospital in connection with his claim for anxiety disorder 
and peptic ulcer disease.  These records provide more details 
about his treatment for peptic ulcer disease previously of 
record in the summary from Mennonite General Hospital.  
Mention is made of a history of neuropsychiatric disease in 
October and November 1985.

In October 1992 and again in May 1983, the RO requested the 
veteran's VA mental health clinic, GI, and orthopedic clinic 
treatment records from October 1967 to October 1968.

In a November 1993 rating decision, the RO denied reopening 
of the claims for skin, stomach, nervous, and back disorders.  
It also denied service connection for peptic ulcer disease 
and irritable colon syndrome.  The veteran was notified of 
the decision by letter date December 1, 1993.

In January 1994, the RO received a response from, presumably 
from the VA hospital, that the veteran's records requested 
were inactive, and that a request would be made for the 
archived records.

In February 1994, the veteran and his attorney requested 
copies of medical evidence, including service medical 
records, which were provided.  In May 1994, the veteran 
submitted copies of his service medical records in support of 
a claim to reopen for service connection for stomach, back, 
skin, and nervous disorders.  He also mentioned a sinus 
condition.

In June 1994, the VA hospital replied to the request for 
information that no records were available for the period 
October 1967 to October 1968, and that the file unit said 
there were no inactive records.

In October 1995, the RO advised the veteran that San Juan VA 
Medical Center did not have treatment records for him for 
October 1967 to October 1968 and asked him to submit them.  
In November 1995, the veteran requested a hearing.  In a 
February 1996 statement, the veteran cancelled his hearing 
and said he would submit new and material evidence to reopen 
his claims for neuropsychiatric disorder, ulcer, stomach, 
skin, and back.  In a February 15, 1996 letter, the RO asked 
the veteran to submit the evidence to which he referred 
within 60 days.  In a letter dated May 23, 1996, the RO 
advised the veteran that his claim to reopen had been denied 
because he did not submit the requested evidence.  He was 
advised of the time limit within which to submit the 
requested evidence and have it considered as a part of the 
same claim.

The veteran submitted a statement dated in June 1996 by Jose 
A. Juarbe, M.D.  The date of receipt is not shown.  Dr. 
Juarbe diagnosed the veteran with schizophrenia and reported 
the veteran's history, as recounted by the veteran, of 
multiple problems with fellow soldiers while on active duty 
and of being easily upset, irritable, "hostile prone," 
insomnic [sic], with weeping spells, feeling depressed and 
isolated and with no tolerance and no frustration levels.  He 
reported voices called him by name.  Dr. Juarbe stated that, 
"[w]ithout any doubt the onset the disease that patient is 
suffering may be traced back to the time when patient was 
serving in the U.S. Army."  The doctor stated that the 
veteran's mental condition should be considered service 
connected in nature.

In an October 1996 rating decision, the RO determined that 
new and material evidence had been submitted, and that the 
claim for nervous disorder was reopened.  However, the RO 
denied the request noting that the evidence did not show that 
the mental illness began within one year of the veteran's 
discharge from service in 1967.  The RO also declined to 
reopen the veteran's other claims.  

In November 1997, the veteran testified before an RO hearing 
officer.  He averred that he had been suffering from a 
psychiatric condition while in and since his Army service.  
He also said that he had been treated for a stomach condition 
in service and had continued to have treatment for an 
ulcerous condition since that time.  He asserted that his 
inservice stomach problems were similar to those he had 
experienced since that time.  He further claimed that all of 
these symptoms were precursors to the ulcer condition from 
which he now suffers.

The veteran also talked about his skin condition - affecting 
not only his face but also his torso and appendages.  
Additionally, the veteran explained that his back condition 
was psychosomatic and that it was doubtful as to whether any 
positive signs for its incurrence would show up on test 
results.

As a part of the process of completing the veteran's appeal, 
the RO obtained a copy of his Social Security Administration 
benefit disability folder.  One of those records is a letter 
from a psychiatrist, a Dr. G. Santiago, written in 1977.  In 
his letter, Dr. Santiago reported that the veteran was 
suffering from a schizophrenic reaction - schizoaffective; 
Dr. Santiago did not, however, assess whether the condition 
began while the veteran was in the Army.  Dr. Santiago did 
attempt to chronicle the veteran's mental illness history 
during and after the veteran was in the military.  He also 
attempted to ascertain the other conditions from which he was 
suffering.

Included with the Social Security Administration files are 
also treatment files from the VA during 1975 through 1978.  A 
December 1975 emergency room note shows the veteran 
complained of chest discomfort and nervousness.  One of the 
diagnoses was anxiety state.  A January 1975 [sic] (the year 
should probably read 1976) treatment note from the mental 
health clinic states that it is the first visit of the 
veteran, although he reported having gone to the emergency 
room several times after discharge from service.  He 
complained of insomnia, anxiety, and depression.  It was 
noted that he should be hospitalized.  No diagnosis was 
given.  In February 1976, the veteran was hospitalized.  It 
was noted to be his first VA hospitalization in San Juan.  
Latent schizophrenia was the diagnosis given.  He was 
discharged at his request after 8 inpatient days.  These 
records do show psychiatric diagnoses, but do not relate the 
diagnoses to the veteran's military service.  Along with the 
records that show a diagnosis of schizophrenia are also the 
private treatment records showing treatment for a psychiatric 
condition, and duplicates of treatment records from Mennonite 
Hospital showing complaints of and treatment for an ulcer 
disability.  None of the records, however, etiologically link 
either the veteran's ulcer/stomach problems or his mental 
disability with his service in the US Army or any incidents 
therein.  

Also incorporated in the claims folder is a psychiatric 
examination from February 1999, and an Aid and Attendance 
Examination - also from February 1999.  The psychiatric exam 
provided another diagnosis of a schizophrenic disorder.  As 
in the past, the examiner did not link the veteran's mental 
condition with his service in the Army.  Moreover, the 
examiner did not allege that the veteran began to experience 
or show manifestations/symptoms of a mental disorder while he 
was in the military.

With respect to the Aid and Attendance Exam, the examiner 
wrote that the veteran was suffering from the following:

Insulin-dependent diabetes mellitus
Peptic ulcer disease
Peripheral vascular insufficiency

Disabilities of the skin and the back were not found.  
Additionally, the doctor did not link the veteran's ulcer 
condition with the veteran's military service.


II.  Analysis

A.  New and Material Evidence

A decision of a duly-constituted rating agency or other 
agency of original jurisdiction is final and binding as to 
all field offices of the Department as to written conclusions 
based on evidence on file at the time the veteran is notified 
of the decision.  38 C.F.R. § 3.104(a) (1999).  Such a 
decision is not subject to revision on the same factual basis 
except by a duly constituted appellate authority.  Id.  The 
veteran has one year from notification of a decision of the 
agency of original jurisdiction to file a notice of 
disagreement (NOD) with the decision, and the decision 
becomes final if a NOD is not filed within that time.  38 
U.S.C.A. § 7105(b) and (c) (West 1991); 38 C.F.R. §§ 3.160(d) 
and 20.302(a) (1999).  Decisions on appeal to the Secretary 
are made by the Board and are final unless reconsideration is 
ordered by the Chairman.  38 U.S.C.A. §§ 7103(a) and 7104(a) 
(West Supp. 2000); 38 C.F.R. § 20.1100 (1999).  When a claim 
is disallowed by the Board, the claim may not be reopened and 
allowed and a claim based upon the same factual basis may not 
be considered.  38 U.S.C.A. § 7104(b) (West 1991).  In order 
to reopen a claim which has been previously finally denied, 
the claimant must present new and material evidence.  
38 U.S.C.A. § 5108 (West 1991).

The RO denied claims seeking service connection in May 1971 
(stomach (gastrointestinal), skin, back, and acquired 
psychiatric (nervous) disorders), March 1974 (stomach and 
back), May 1977 (stomach, back, and psychiatric), June 1981 
(psychiatric), October 1984 (psychiatric and 
gastrointestinal), and in November 1993 (all four).  The 
November 1993 decision also denied peptic ulcer disease and 
irritable bowel syndrome as new claims, although they might 
have been encompassed within the claim for 
stomach/gastrointestinal disorder.  In addition, a February 
1976 denial of service connection for a gastrointestinal 
psychophysiologic reaction was affirmed by the Board in 
November 1976.  These decisions are all final.

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108 (West 1991).  New and 
material evidence means evidence not previously submitted to 
agency decision makers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1999); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
evidence required to reopen must be new evidence that is not 
cumulative of evidence presented before the last prior 
disallowance and that is material to the issue at hand.  
Struck v. Brown, 9 Vet. App. 145, 151 (1996).

Accordingly, the Board must look to evidence submitted since 
November 1993, the date of the last final disallowance.  

When presented with a claim to reopen a previously finally 
denied claim, VA must perform a three-step analysis.  Elkins 
v. West, 12 Vet. App. 209 (1999).  First, it must be 
determined whether the evidence submitted by the claimant is 
new and material.  Second, if new and material evidence has 
been presented, it must be determined, immediately upon 
reopening the claim, whether the reopened claim is well 
grounded pursuant to 38 U.S.C. § 5107(a) (West 1991) based 
upon all the evidence and presuming its credibility.  The 
United States Court of Appeals for Veterans Claims, 
hereinafter the Court, concluded in Elkins that the Federal 
Circuit in Hodge effectively "decoupled" the relationship 
between determinations of well-groundedness and of new and 
material evidence by overruling the "reasonable-possibility-
of-a-change-in-outcome" test established by Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  There is no duty to 
assist in the absence of well-grounded claims.  Epps v. 
Gober, 126 F. 3d, 1464, 1468 (Fed. Cir. 1997) cert. denied, 
sub nom.  Epps v. West, 118 S.Ct. 2348 (1998).  Third, if the 
reopened claim is well grounded, VA may evaluate the merits 
of the claim after ensuring that the duty to assist under 38 
U.S.C. § 5107(b) (West 1991) has been fulfilled.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110 and 1131 
(West Supp. 2000); 38 C.F.R. § 3.303(a) (1999).  

The evidence received subsequent to the November 1993 rating 
decision is presumed credible for the purposes of reopening 
the veteran's claim unless it is inherently false or untrue, 
or it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1995); 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  See also 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).  

Since the November 1993 rating decision, the following 
evidence has been received:  the veteran's contentions; 
duplicate service medical records; a report that no VA 
treatment records exist or can be located for the first year 
post service; a June 1996 private psychiatric report; Social 
Security Administration decision dated in April 1978 and 
supporting documents, including duplicates of private 
treatment records from Mennonite Hospital, VA treatment 
records dated from January 1975 to December 1978, and private 
psychiatric evaluations dated in May and December 1977; VA 
examinations in February 1999; and testimony at a hearing at 
the RO in November 1997.

The veteran's contentions are not new.  They are cumulative 
of his assertions made prior to the November 1993 decision.  
The service medical records are also duplicative and not new.  
The veteran's hearing testimony likewise provides no new, 
competent evidence in support of his claim.  Lay statements 
concerning the onset of these conditions are not competent.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also 
Moray v. Brown, 5 Vet. App. 211 (1993) (lay assertions of 
medical causation cannot serve as the predicate to reopen a 
claim under 38 U.S.C.A. § 5108).  

The report of no VA medical records for the first year 
following the veteran's service is new.  It is not, however, 
material, because, to the extent that it provides any 
information relevant to the veteran's claims, it is adverse 
evidence.  It refutes his contention that he had VA treatment 
right after service, and it thus cannot be material to reopen 
his claim.

The report of the Social Security disability determination 
and some of the supporting documents, including some of the 
VA treatment records, are new in that they were not 
previously of record.  The Mennonite Hospital records are 
duplicates, as is the VA examination report dated in December 
1978 that is part of the Social Security record.  Although 
the other records were not previously associated with the 
claims file, they are cumulative to the extent that they show 
psychiatric or gastrointestinal disorders without relating 
either condition to service.  Thus, even if considered new, 
they are not material, as they have no bearing on whether 
either disorder arose during or is attributable to service.

The VA examinations in February 1999 are new.  They are not, 
however, so significant that they must be considered to 
fairly decide his claims.  They contain diagnoses of peptic 
ulcer disease, healed, and schizophrenic disorder, residual, 
with anxiety and somatization.  Both diagnoses were already 
of record.  Neither examination relates either disorder to 
service.  They are not material.

The June 1996 private psychiatric report from Dr. Juarbe is 
new.  It also states a medical opinion linking the veteran's 
psychiatric disorder to active service.  There are no prior 
reports from Dr. Juarbe of record.  For the purpose of 
reopening the claim for psychiatric disorder, it is new and 
material.  It has nothing to do with the veteran's other 
claimed conditions and is not material for those claims.

Furthermore, none of the newly submitted evidence shows the 
existence of current skin or back disorders.

New and material evidence has not been presented to reopen 
the veteran's claims of entitlement to service connection for 
gastrointestinal (stomach), back, or skin disorders, and 
those claims must be denied.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (1999).

Where a claimant refers to a specific source of evidence that 
could reopen a finally denied claim, VA has a duty to inform 
him of the necessity to submit that evidence to complete his 
application for benefits.  38 U.S.C.A. § 5103(a) (West 1991); 
see Graves v. Brown, 6 Vet. App. 166, 171 (1994).  The VA has 
no outstanding duty to inform the veteran of the necessity to 
submit certain evidence in this case, because nothing in the 
record suggests the existence of evidence that might reopen 
the finally denied claims of entitlement to service 
connection for conditions of the back, skin, or 
gastrointestinal area.  


B.  Acquired Psychiatric Disorder

The veteran having submitted new and material evidence with 
respect to this claim, it must be considered whether the 
claim is well grounded.  

Dr. Juarbe's opinion is also sufficient to state a plausible 
claim.  He is a medical doctor who practices psychiatry.  
Thus he is competent to render the opinion that the veteran's 
schizophrenia arose during his military service.  38 U.S.C.A. 
§ 5107(a) (West 1991); Edenfield v. Brown, 8 Vet. App. 384, 
388 (1995) (en banc); Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990); see also Robinette v. Brown, 8 Vet. App. 69, 75-76 
(1995) (truthfulness of evidence is presumed for purposes of 
determining if claim is well grounded); King v. Brown, 5 Vet. 
App. 19, 21 (1993).  Upon a review of the records, it is also 
the opinion of the Board that sufficient evidence for 
adjudication of his claim has been obtained, and that the 
duty to assist him, as mandated by 38 U.S.C.A. § 5107(a), has 
been satisfied.

The standard of proof employed in deciding whether a well-
grounded claim for service connection should be allowed or 
denied is that the preponderance of the evidence must be 
against the claim in order for the claim to be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  In a case 
where there is an approximate balance of positive and 
negative evidence on issues material to the determination of 
the matter, the benefit of the doubt rule must be applied in 
favor of the appellant.  38 U.S.C.A. § 5107(b) (West 1991); 
Gilbert, 1 Vet. App. at 55.  As to determining whether there 
is an "approximate balance" of the evidence, the Court has 
stated,

[A] determination under [section 5107(b)] 
is necessarily more qualitative than 
quantitative; it is one not capable of 
measurement with mathematical precision 
and certitude.  Equal weight is not 
accorded to each piece of material 
contained in a record; every item of 
evidence does not have the same probative 
value.  Judgments must be made but they 
must be accompanied by "a written 
statement of the Board's findings and 
conclusions, and reasons or bases for 
those findings and conclusions, on all 
material issues of fact or law presented 
on the record."  38 U.S.C.A. 
§ [7104(d)(1)].

Gilbert, 1 Vet. App. at 57.  Thus, in deciding a claim for 
service connection on the merits, the Board must analyze and 
weigh the probative value and assess the credibility of the 
relevant evidence and provide a statement of reasons for 
accepting or rejecting the evidence.  See Cartwright v. 
Derwinski, 2 Vet. App. 24, at 26 (1991); Hatlestad v. 
Derwinski, 1 Vet. App. 164, 169-70 (1991); Gilbert, 1 Vet. 
App. at 59.  Moreover, the Board may not base a decision on 
its own unsubstantiated medical conclusions but, rather, may 
reach a medical conclusion only on the basis of independent 
medical evidence in the record or adequate quotation from 
recognized medical treatises.  See Colvin v. Derwinski, 1 
Vet. App. 171 (1991).

The veteran claims that he began to exhibit symptoms and 
manifestations of a mental disorder while he was in service.  
To support his contention, he has proffered testimony and 
written statements along with a letter from a Dr. Juarbe 
stating that the mental disorder began while the veteran was 
in service.

With respect to the veteran's statements and testimony, there 
is no indication that he possesses the requisite medical 
knowledge or education to render a probative opinion 
involving medical diagnosis or medical causation.  See 
Edenfield, 8 Vet. App. at 388; Robinette, 8 Vet. App. at 74; 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  The 
veteran is competent to state that he has suffered from 
symptoms.  King v. Brown, 5 Vet. App. 19, at 21 (1993).  
Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may 
affect the credibility of testimony, it does not affect 
competency to testify.").  Nevertheless, the veteran is not 
qualified as an expert as far as making a determination as to 
the diagnosis of the disability, the actual onset of the 
condition, or whether the claimed symptoms were precursors to 
the psychiatric condition from which he now suffers.  
Consequently, his oral and written statements are 
insufficient to establish service connection for a 
psychiatric disability.  

However, Dr. Juarbe found the veteran's account of his 
service experiences to be sufficient evidence to show 
inception of psychiatric disability.  The difficulty is that 
the veteran's service medical records do not support the 
veteran's contentions.  They do show that he complained of 
restlessness, insomnia, and unhappiness because he missed his 
family and his girlfriend in June 1967.  They do not show a 
pattern of complaints and symptoms related by the veteran.  
The veteran also reported to the doctor that he had multiple 
problems with other soldiers and his superiors, and that he 
was always isolated and mistrustful.  However, the veteran 
had previously submitted a statement from someone under whose 
command he had served who stated that the veteran had been a 
good, dependable soldier who was liked by his peers and his 
superiors.  This recollection of the veteran by one of his 
superiors impeaches his own account that he did not get along 
well with fellow soldiers and was isolated.  On a January 
1975 psychiatric examination, the veteran reported that his 
socialization had been good until a year previously.  In 
short, the veteran has been inconsistent in reporting his 
adjustment in service and after service.  His report of his 
service history, seen against these contradictions, lacks 
credibility.  See Caluza, 7 Vet. App. at 511, citing Burns v. 
HHS, 3 F.3d 415, 417 (Fed. Cir. 1993) (testimony was 
impeached by witness' "inconsistent affidavits" and 
"expressed recognition of the difficulties of remembering 
specific dates of events that happened . . . long ago"); 
Minx v. Department of Justice, 813 F.2d 384, 389 (Fed. Cir. 
1987) (impeachment by testimony which was inconsistent with 
prior written statements).  "The credibility of a witness 
can be impeached by a showing of interest, bias, inconsistent 
statements, or, to a certain extent, bad character."  
Caluza, 7 Vet. App. at 511 (1995), citing State v. Asbury, 
415 S.E.2d 891, 895 (W. Va. 1992).  

Dr. Juarbe's opinion is therefore based upon a history that 
is unsupported and lacks credibility.  "The Board is not 
required to accept doctors' opinions that are based upon the 
appellant's recitation of medical history.  See e.g. Owens v. 
Brown, 7 Vet. App. 429 (1995) (Board not required to accept 
uncorroborated testimony of claimant as to dental treatment 
during service; Board not bound to accept physicians' 
opinions based on claimant's recitation of events).  See also 
Elkins v. Brown, 5 Vet. App. 474, 478 (1993) (rejecting 
medical opinion as "immaterial" where there was no 
indication that the physician reviewed claimant's SMRs or any 
other relevant documents which would have enabled him to form 
an opinion on service connection on an independent basis); 
Swann v. Brown, 5 Vet. App. 229 (1993) (holding that the BVA 
was not required to accept the medical opinions of two 
doctors who rendered diagnoses of post-traumatic stress 
disorder almost twenty years after claimant's separation from 
service and who relied on history as related by the appellant 
as the basis for those diagnoses); Heuer v. Brown, 7 Vet. 
App. 379, 386-87 (1995) (to demonstrate entitlement to 
service connection for hearing loss, there must be medical 
evidence indicating a nexus to service, and where the 
condition was noted during service, continued symptomatology 
can aid in establishing service connection)."  Godfrey v. 
Brown, 8 Vet. App. 113, 121 (1995).

Dr. Rodriguez Nieves has also stated that, while he did not 
begin to treat the veteran psychiatrically until November 
1979, the veteran had received psychiatric treatment from VA 
beginning immediately after service.  As noted, VA treatment 
records for the year immediately following service do not 
exist, and VA treatment records show the veteran's first 
mental health appointment in January 1975.  Accordingly, the 
history given Dr. Rodriguez Nieves by the veteran is also 
refuted by other medical records.

For the reasons and bases provided above, the Board concludes 
that the evidence in this case preponderates against the 
claim for service connection for a psychiatric disability.  
The evidence in this case is not so evenly balanced so as to 
allow application of the benefit of the doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b) 
(West 1991); 38 C.F.R. §§ 3.102, 4.3 (1999).


ORDER

1.  New and material evidence has not been submitted in 
support of this claim for service connection for a skin 
condition, and the claim has not been reopened.  The benefit 
sought on appeal is denied.

2.  New and material evidence has not been submitted in 
support of this claim for service connection for a back 
disability, and the claim has not been reopened.  The benefit 
sought on appeal is denied.

3.  New and material evidence has not been submitted in 
support of this claim for service connection for stomach 
(gastrointestinal) condition, to include peptic ulcer disease 
and irritable colon syndrome, and the claim has not been 
reopened.  The benefit sought on appeal is denied.

4.  Entitlement to service connection for a psychiatric 
disability is denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals



 

